Amy Miller, Esq. May 14, 2013 Page 1 May 14, 2013 Amy Miller, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard International Equity Index Funds (the “Trust”) File No. 33-32548 Post Effective Amendment Number 90 Dear Ms. Miller, This letter responds to your comments provided on May 13, 2013 on the above referenced post-effective amendment, which was filed to disclose changes to the target benchmarks for Vanguard European Stock Index Fund and Vanguard Pacific Stock Index Fund (the “Funds”), each a series of the Trust. Comment 1: Temporary Investment Measures Comment: Consider whether the Funds’ temporary investment measures are the same as, or something different than, temporary defensive positions. Consider clarifying the disclosure and/or the heading if appropriate. Response: Temporary investment measures and temporary defensive positions are two different things. Since our index funds employ the former, and not the latter, we are comfortable that the existing disclosure is appropriate for use in the Funds’ prospectus. Prospectuses for Vanguard money market funds, certain municipal bond funds, funds of funds, and actively managed funds include different versions of this disclosure based on the policies of those funds. Temporary investment measures describe scenarios whereby a fund may, for a period of time, utilize strategies other than those normally employed by the advisor, but the fund would at all times continue to pursue its disclosed investment objective. Temporary investment measures are not considered to be defensive measures as they might be relied upon at any time, and are not limited to use during times of market upheaval, etc. Temporary defensive positions describe scenarios whereby a fund may, for a period of time utilize strategies other than those normally employed by the advisor, and would not pursue the fund’s disclosed investment objective. This describes positions that would be undertaken as a defensive measure during times of market upheaval, etc. Vanguard European Stock Index Fund and Vanguard Pacific Stock Index Fund are index funds and, as such, each would continue to follow its objective of tracking a corresponding benchmark index even during times of market upheaval.
